PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/370,196
Filing Date: 29 Mar 2019
Appellant(s): Brunn et al.



__________________
Robert A Voigt, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/04/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/04/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

	The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-4, 7-10, 11-14, and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Roberts et al. (US 20100274674 A1, “Roberts”) in view of Brandis et al. (US 20120046071 A1, “Brandis”).
Claims 5-6, and 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Roberts in view of Brandis and further in view of Cunningham (US 20130238724 A1, “Cunningham”).

(2) Response to Argument

Claims 1-4, 7-14 and 17-20 are properly rejected under 35 U.S.C. § 103 as being unpatentable over Roberts in view of Brandis. (App. Br. page 3)

1. Roberts and Brandis, taken singly or in combination, teach or suggest at least the following claim limitations. (App. Br. page 4)

Claims 1 and 11 are patentable over Roberts in view of Brandis. (App. Br. page 4)

displaying images of elements of said container in a fliptych manner and a first list of comments in a comments section on said user interface of said user's computing device in response to a user selecting one or more of said one or more links to one or more of the following: said container and said one or more elements of said container, wherein an image of said container or an element of said container selected by said user is displayed in a center section of said fliptych, wherein said first list of comments comprises comments directed to said container or said element of said container selected by said user which are highlighted' as recited in claim 1 and similarly in claim 11”. (App. Br. Page 4).
Appellant further asserts that “Neither is there any language of Roberts and Brandis that teaches or suggests ‘displaying images of elements of the container in a fliptych manner and a first list of comments in a comments section on the user interface of the user's computing device’” with non-relevant references. (App. Br. Page 4-6).

The examiner disagrees because Roberts teaches the Media Navigation system provides a user interface for navigating and interacting with one or more streamed media objects including still images with a set of media markers/tiles’ image in a “flip book” style (a fliptych manner) sequence layout displayed in FIG. 8c where image tiles are partially overlaid and to flow into the page or screen.
Roberts further teaches in response to the user to click and select the tiles or markers in the layout of the video (a container) and display the comments, notes from the associated media objects in the context area (i.e. comments section) of the dynamically derived collections of data. (See Roberts [0015-0017]) For the reasons discussed above, the rejection of claims 1 and 11 should be affirmed.

displaying images of elements of the container in a fliptych manner and a first list of comments in a comments section on the user interface of the user's computing device in response to a user selecting one or more of the one or more links to one or more of the following: the container and the one or more elements of the container’” with non-relevant references. (App. Br. Page 6)

The examiner disagrees because Roberts teaches the Media Navigation system provides a user interface for navigating and interacting with one or more streamed media objects including still images of a set of media markers/tiles’ image in a “flip book” style (a fliptych manner) sequence layout displayed in FIG. 8c where image tiles are partially overlaid and to flow into the page or screen.
Roberts further teaches in response to the user to click and select the tiles or markers in the layout of the video (a container) and display the comments, notes and image hyperlinked from one or more the associated media objects (elements/container) in the context area (i.e. comments section) of the dynamically derived collections of data. (See Roberts [0015-0017]) 
Additionally, Appellant provides no support for this contention and, instead, merely makes the conclusory argument that “[n]either is there any language of Roberts and Brandis that teaches or suggests” the claim limitation without providing any explanation or evidence as to why Appellant erroneously believes the combination of Roberts and Brandis fails to teach or suggest this limitation. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Thus, Appellant has failed to make an argument and arguments not made are waived. See Hyatt v. Dudas, 551 F.3d 1307, 1314 (Fed. Cir. 2008) (“When the appellant 
For the reasons discussed above, the rejection of claims 1 and 11 should be affirmed.

Appellant further asserts that “Neither is there any language of Roberts and Brandis that teaches or suggests that ‘an image of the container or an element of the container selected by the user is displayed in a center section of the fliptych’” with non-relevant references. (App. Br. Page 7)

The examiner disagrees because Brandis teaches an ad image (i.e. image/element) is selected by the user and displayed in the center of the screen in a flip ‘cover-flow’ (i.e. fliptych) style presentation to browse a list of ads (i.e. a container) on the image page simply make a sweeping scroll-up or scroll-down gesture (e.g., a fliptych) with a finger on the screen in FIG. 8. (See Brandis [0067-0068, 0079]) 
Additionally, Appellant provides no support for this contention and, instead, merely makes the conclusory argument that “[n]either is there any language of Roberts and Brandis that teaches or suggests” the claim limitation without providing any explanation or evidence as to why Appellant erroneously believes the combination of Roberts and Brandis fails to teach or suggest this limitation. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Thus, Appellant has failed to make an argument and arguments not made are waived. See Hyatt v. Dudas, 551 F.3d 1307, 1314 (Fed. Cir. 2008) (“When the appellant 
For the reasons discussed above, the rejection of claims 1 and 11 should be affirmed.

Appellant further asserts that “Neither is there any language of Roberts and Brandis that teaches or suggests that ‘the first list of comments comprises comments directed to the container or the element of the container selected by the user which are highlighted’” with non-relevant references. (App. Br. Page 7)

The examiner disagrees because Roberts teaches visual indicators around a tile/image (i.e. element) indicating the relative density of aggregated with a "hotter" red colored border (i.e. highlighted) versus a "cooler" yellow border (i.e. highlighted) by clicking the plus sign of the “hotter” tile in the interface to display the list of comments. (See Roberts [0071-0072]) 
Additionally, Appellant provides no support for this contention and, instead, merely makes the conclusory argument that “[n]either is there any language of Roberts and Brandis that teaches or suggests” the claim limitation without providing any explanation or evidence as to why Appellant erroneously believes the combination of Roberts and Brandis fails to teach or suggest this limitation. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Thus, Appellant has failed to make an argument and arguments not made are waived. See Hyatt v. Dudas, 551 F.3d 1307, 1314 (Fed. Cir. 2008) (“When the appellant 
For the reasons discussed above, the rejection of claims 1 and 11 should be affirmed.

Appellant asserts that “the Examiner has not presented a prima facie case of obviousness in rejecting claims 1 and 11… relying upon incorrect, factual predicates in support of the rejection” and non-relevant references. (App. Br. Page 7-9).
The examiner disagrees because Roberts teaches the Media Navigation system with a user interface for navigating and interacting with one or more media objects in a “flip book” style; in response to the user to select the tiles and display the comments, notes and image hyperlinked from the associated media objects in the context area with highlighted color border. 
Also, Brandis teaches an ad image is selected by the user and displayed in the center of the screen in a flip ‘cover-flow’ (i.e. fliptych) style presentation to browse a list of ads (i.e. a container) on the image page simply make a sweeping scroll-up or scroll-down gesture (e.g., a fliptych) with a finger on the screen. 
As has been shown above, Roberts teaches “displaying images of elements of container in a fliptych manner and a first list of comments in a comments section on user interface of user's computing device in response to a user selecting one or more of one or more links to one or more of the following: container and one or more elements of container” with “wherein first list of comments comprises comments directed to container or element of container selected by said user which are highlighted”, while Brandis teaches “wherein an image of container or an element of container selected by user is displayed in a center section of fliptych”. One of ordinary skill in the art prior to the effective filing date would have recognized that when Roberts’ “flip book” style displaying the heighted image with associated comment list was combined with the Brandis’ center image displaying in fliptych interface. The motivation to combine Roberts and Brandis is to provide a variety of easy-to-user interface to viewing images in the center effectively in the computer device. (See Brandis [0004]) 
For the reasons discussed above, the rejection of claims 1 and 11 should be affirmed.

Appellant next characterizes the Roberts reference without providing any connection between the characterizations and the claim language with non-relevant references. (App. Br. Pages 10-11).

The examiner disagrees because Roberts teaches Media Navigation system with a user interface for navigating and interacting with one or more media objects in a “flip book” style; via a social networking site such as YouTube, issuing any comments on a media tiles to a set of contacts derived from a social networking friends list and send the link to the image to a friend for review. (See Roberts [0011, 0070, 0020])
Additionally, Appellant provides no support for this contention and, instead, merely makes the conclusory argument that “[n]either is there any language of Roberts and Brandis that teaches or suggests” the claim limitation without providing any explanation or evidence as to why Appellant erroneously believes the combination of Roberts and Brandis fails to teach or suggest this limitation. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Thus, Appellant has failed to make an argument and arguments not made are 
For the reasons discussed above, the rejection of claims 1 and 11 should be affirmed.

Appellant asserts that “No language in the cited passage that teaches or suggests 'issuing a notification on a user interface of a user's computing device regarding one or more of the following: comments made to the container and one or more elements of the container in response to 9identifying said comments to one or more of the following: said container and said one or more elements of said container’ as recited in claims 1, and 11”. (App. Br. Page 11).

The examiner disagrees because Roberts teaches Media Navigation system with user interface for navigating and interacting with media object, in response to the user comments on still images (i.e. elements) and whole video (i.e. container) from video, via a social networking site such as YouTube, issuing any comments on a media tiles to a set of contacts derived from a social networking friends list. (See Roberts [0016, 0011, 0070]. 
Additionally, Appellant provides no support for this contention and, instead, merely makes the conclusory argument that “[n]either is there any language of Roberts and Brandis that teaches or suggests” the claim limitation without providing any explanation or evidence as to why Appellant erroneously believes the combination of Roberts and Brandis fails to teach or suggest this limitation. The arguments of counsel 
For the reasons discussed above, the rejection of claims 1 and 11 should be affirmed.
Also, Brandis teaches via a gesture trigger action causes the expanded information to be emailed or posted to a social networking page associated with the user to notify the users. (See Brandis [0070]) 

Appellant further asserts that “No language in the cited passage that teaches or suggests… ’where the notification comprises one or more links to one or more of the following: the container and the one or more elements of the container’” with non-relevant references. (App. Br. Page 12).

The examiner disagrees because Roberts teaches a user is able to view notified comments via the social network with links to the related data associated with various tiles of the images (i.e. elements) or a user adds a comment to a tile, creates a link requesting a tile representation of a media object and send the link to a friend for review. (See Roberts [0020]) For the reasons discussed above, the rejection of claims 1 and 11 should be affirmed.


The examiner disagrees because Roberts teaches Media Navigation system via a social networking site such as YouTube, issuing any comments on a media tiles to a set of contacts derived from a social networking friends list and send the link to a friend for review. (See Roberts [0011, 0070, 0020])
Additionally, Appellant provides no support for this contention and, instead, merely makes the conclusory argument that “[n]either is there any language of Roberts and Brandis that teaches or suggests” the claim limitation without providing any explanation or evidence as to why Appellant erroneously believes the combination of Roberts and Brandis fails to teach or suggest this limitation. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Thus, Appellant has failed to make an argument and arguments not made are waived. See Hyatt v. Dudas, 551 F.3d 1307, 1314 (Fed. Cir. 2008) (“When the appellant fails to contest a ground of rejection to the Board, . . . the Board may treat any argument with respect to that ground of rejection as waived.”). Further, 37 C.F.R. § § 41.41(b)(2) states “argument[s] raised in the reply brief which was not made in the appeal brief…will not be considered by the Board.”  
For the reasons discussed above, the rejection of claims 1 and 11 should be affirmed.

Appellant further characterizes the Roberts references without providing any connection between the characterizations and the claim language with non-relevant references. (App. Br. Pages 13-14).

Additionally, Appellant provides no support for this contention and, instead, merely makes the conclusory argument that “[n]either is there any language of Roberts and Brandis that teaches or suggests” the claim limitation without providing any explanation or evidence as to why Appellant erroneously believes the combination of Roberts and Brandis fails to teach or suggest this limitation. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Thus, Appellant has failed to make an argument and arguments not made are waived. See Hyatt v. Dudas, 551 F.3d 1307, 1314 (Fed. Cir. 2008) (“When the appellant fails to contest a ground of rejection to the Board, . . . the Board may treat any argument with respect to that ground of rejection as waived.”). Further, 37 C.F.R. § § 41.41(b)(2) states “argument[s] raised in the reply brief which was not made in the appeal brief…will not be considered by the Board.”  
For the reasons discussed above, the rejection of claims 1 and 11 should be affirmed.

Appellant asserts that “the Examiner has not presented a prima facie case of obviousness in rejecting claims 1 and 11… relying upon incorrect, factual predicates in support of the rejection”. (App. Br. Page 14).

The examiner disagrees because Roberts teaches the Media Navigation system with user interface for navigating and interacting with media object, in response to the 
As has been shown above, Roberts teaches “issuing a notification on a user interface of a user's computing device regarding one or more of the following: comments made to the container and one or more elements of the container in response to 9identifying said comments to one or more of the following: said container and said one or more elements of said container” with “where the notification comprises one or more links to one or more of the following: the container and the one or more elements of the container” and for the reasons discussed above, the rejection of claims 1 and 11 should be affirmed.

Appellant further asserts that “No language in the cited passage that teaches or suggests ‘monitoring a social media stream for comments to a container and elements within the container’” with non-relevant references. (App. Br. Page 16).

The examiner disagrees because Roberts discloses the Media Navigation System provides a user interface for navigating and interacting with streamed media objects, including video via a social networking sites to monitor such as YouTube lets users comment on the whole videos (i.e. containers) and the extracted still images (i.e. elements). (See Roberts [0016, 0011]) For the reasons discussed above, the rejection of claims 1 and 11 should be affirmed.

prima facie case of obviousness in rejecting claims 1 and 11… relying upon incorrect, factual predicates in support of the rejection”. (App. Br. Page 16).

The examiner disagrees because Roberts teaches the Media Navigation System provides a user interface for navigating and interacting with streamed media objects, including videos via a social networking sites to monitor such as YouTube lets users comment on the whole videos (i.e. containers) and the extracted still images (i.e. elements).
As has been shown above, Roberts teaches “monitoring a social media stream for comments to a container and elements within the container” and for the reasons discussed above, the rejection of claims 1 and 11 should be affirmed.

Appellant next characterizes the Roberts reference without providing any connection between the characterizations and the claim language with non-relevant references. (App. Br. Pages 15-16).

The examiner disagrees because Roberts discloses the Media Navigation System via a social networking sites to monitor such as YouTube lets users comment on the whole videos (i.e. containers) and extracted still images (i.e. elements). (See Roberts [0016, 0011]) 
Additionally, Appellant provides no support for this contention and, instead, merely makes the conclusory argument that “[n]either is there any language of Roberts and Brandis that teaches or suggests” the claim limitation without providing any explanation or evidence as to why Appellant erroneously believes the combination of Roberts and Brandis fails to teach or suggest this limitation. The arguments of counsel 
For the reasons discussed above, the rejection of claims 1 and 11 should be affirmed.

Appellant further characterizes the Roberts reference without providing any connection between the characterizations and the claim language with non-relevant references. (App. Br. Pages 18)

The examiner disagrees because Roberts discloses the Media Navigation System via a social networking sites to monitor such as YouTube lets users comment on the whole videos (i.e. containers) and extracted still images (i.e. elements). (See Roberts [0016, 0011]) 
Additionally, Appellant provides no support for this contention and, instead, merely makes the conclusory argument that “[n]either is there any language of Roberts and Brandis that teaches or suggests” the claim limitation without providing any explanation or evidence as to why Appellant erroneously believes the combination of Roberts and Brandis fails to teach or suggest this limitation. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 
For the reasons discussed above, the rejection of claims 1 and 11 should be affirmed.

b. Claims 2-4 and 7-10 are not patentable over Roberts in view Brandis for at least the reasons that claim 1 is not patentable over Roberts in view of Brandis. (App. Br. Page 19)

Appellant asserts that “Claims 2-4 and 7-10 each recite a combination of features of independent claim 1, and hence claims 2-4 and 7-10 are patentable over Roberts in view of Brandis for at least the reasons that claim 1 is patentable over Roberts in view of Brandis” (App. Br. Page 19).

The examiner disagrees because as has been shown above and for the reasons discussed above, the rejection of independent claim 1 should be affirmed and the dependent Claims 2-4 and 7-10 should be affirmed as well.

Claims 12-14 and 17-20 are not patentable over Roberts in view Brandis for at least the reasons that claim 11 is not patentable over Roberts in view of Brandis. (App. Br. page 19)



The examiner disagrees because as has been shown above and for the reasons discussed above, the rejection of independent claim 11 should be affirmed and the dependent Claims 12-14 and 17-20 should be affirmed as well.

Claims 2 and 12 are not patentable over Roberts in view of Brandis. (App. Br. Page 19)

Appellant asserts that “No language in the cited passage that teaches or suggests ‘keeping a node graph of updates, wherein each node in said graph of updates represents an element of a container or a container and each of these nodes includes further nodes representing comments to the respective element or container’ as recited in claim 2” with non-relevant references. (App. Br. Page 20-21)

The examiner disagrees because Roberts discloses the Media Navigation System organizes and presents tiles of the media objects with images in a graphical layout within the structure of a computer-based user interface. Media objects includes a video file, and a data structure that represents a sequentially organized set (i.e. node graph) of data items (i.e. nodes) including comments and links (i.e. node graph) to the related data with other tiles (i.e. nodes) which can be updated in a chronological sequence of the associated media markers displayed in the tile layouts with the plus sign 
Additionally, Appellant provides no support for this contention and, instead, merely makes the conclusory argument that “[n]either is there any language of Roberts and Brandis that teaches or suggests” the claim limitation without providing any explanation or evidence as to why Appellant erroneously believes the combination of Roberts and Brandis fails to teach or suggest this limitation. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Thus, Appellant has failed to make an argument and arguments not made are waived. See Hyatt v. Dudas, 551 F.3d 1307, 1314 (Fed. Cir. 2008) (“When the appellant fails to contest a ground of rejection to the Board, . . . the Board may treat any argument with respect to that ground of rejection as waived.”). Further, 37 C.F.R. § § 41.41(b)(2) states “argument[s] raised in the reply brief which was not made in the appeal brief…will not be considered by the Board.”  
For the reasons discussed above, the rejection of claims 2 and 12 should be affirmed.

Appellant further asserts that “the Examiner has not presented a prima facie case of obviousness in rejecting claims 2 and 12, since the Examiner is relying upon incorrect, factual predicates in support of the rejection in support of the rejection”. (App. Br. Page 23).

The examiner disagrees because Roberts teaches the Media Navigation System organizes and presents tiles of the media objects with images in a graphical layout within the structure of a computer-based user interface. Media objects includes a video file, 
As has been shown above, Roberts teaches “keeping a node graph of updates, wherein each node in said graph of updates represents an element of a container or a container and each of these nodes includes further nodes representing comments to the respective element or container” and for the reasons discussed above, the rejection of claims 2 and 12 should be affirmed.

e. Claims 3 and 13 are not patentable over Roberts in view of Brandis. (App. Br. Page 23)

Appellant asserts that “Roberts and Brandis do not teach or suggest “‘saving said comments to one or more of the following: said container and said one or more elements of said 4container to a data structure in response to identifying said comments to one or more of the following: said container and 5said one or more elements of said container’ as recited in claim 3.” (App. Br. Page 23-24)

Appellant further asserts that “No language in the cited passage that teaches or suggests ‘saving the comments to one or more of the following: the container and the one or more elements of the 4container to a data structure’” with non-relevant references. (App. Br. Page 25)

data related to one or more media markers associated with a media object image includes a raw video file, and a typed of data structure (an XML schema with data stored in XML repository) that represents a sequentially organized set of data items including comments, links, and names which can be searched. (Roberts [0069, 0032, 0071]) 
Additionally, Appellant provides no support for this contention and, instead, merely makes the conclusory argument that “[n]either is there any language of Roberts and Brandis that teaches or suggests” the claim limitation without providing any explanation or evidence as to why Appellant erroneously believes the combination of Roberts and Brandis fails to teach or suggest this limitation. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Thus, Appellant has failed to make an argument and arguments not made are waived. See Hyatt v. Dudas, 551 F.3d 1307, 1314 (Fed. Cir. 2008) (“When the appellant fails to contest a ground of rejection to the Board, . . . the Board may treat any argument with respect to that ground of rejection as waived.”). Further, 37 C.F.R. § § 41.41(b)(2) states “argument[s] raised in the reply brief which was not made in the appeal brief…will not be considered by the Board.”  
For the reasons discussed above, the rejection of claims 3 and 13 should be affirmed.

Appellant asserts that “the Examiner has not presented a prima facie case of obviousness in rejecting claims 3 and 13, since the Examiner is relying upon incorrect, factual predicates in support of the rejection in support of the rejection”. (App. Br. Page 25).

The examiner disagrees because Roberts teaches the Media Navigation System stores data related to one or more media markers associated with a media object image includes a raw video files, and any other type of data structure that represents a sequentially organized set of data items comprising metadata tags, and data values including comments, links, and names which can be searched
As has been shown above, Roberts teaches “saving said comments to one or more of the following: said container and said one or more elements of said 4container to a data structure in response to identifying said comments to one or more of the following: said container and 5said one or more elements of said container” and for the reasons discussed above, the rejection of claims 3 and 13 should be affirmed.

f. Claims 4 and 14 are not patentable over Roberts in view of Brandis. (App. Br. Page 25)
Appellant asserts that “Roberts and Brandis do not teach or suggest ‘searching said data structure for comments related to said comments directed to said container or said element of said container selected by said user in response to having available space on a display of said user's computing device to display related comments; and retrieving said comments related to said comments directed to said container or said element of said container selected by said user from said data structure; wherein said first list of comments comprises said retrieved comments related to said comments directed to said container or said element of said container selected by said user’ as recited in claim 4 and similarly in claim 14”. (App. Br. Page 25)

Appellant further asserts that “No language in the cited passage that teaches or suggests ‘retrieving comments related to the comments directed to container or the element of container selected by user from data structure; wherein the first list of comments comprises the retrieved comments related to the comments directed to the container or the element of the container selected by the user’” with non-relevant references. (App. Br. Page 26-27) 

The examiner disagrees because Roberts discloses “a user can retrieve and display a data structure describing the media data object with searching results (i.e. retrieved) comprise a collection of related data objects with a sufficient number of data item such as user comments (i.e. first list of comments) under that tile of the whole videos (i.e. container) or still images (i.e. elements) extracted from videos”. (See [0077, 0070-0071]) 
Additionally, Appellant provides no support for this contention and, instead, merely makes the conclusory argument that “[n]either is there any language of Roberts and Brandis that teaches or suggests” the claim limitation without providing any explanation or evidence as to why Appellant erroneously believes the combination of Roberts and Brandis fails to teach or suggest this limitation. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Thus, Appellant has failed to make an argument and arguments not made are waived. See Hyatt v. Dudas, 551 F.3d 1307, 1314 (Fed. Cir. 2008) (“When the appellant fails to contest a ground of rejection to the Board, . . . the Board may treat any argument with respect to that ground of rejection as waived.”). Further, 37 C.F.R. § § 41.41(b)(2) states “argument[s] raised in the reply brief which was not made in the appeal brief…will not be considered by the Board.”  
For the reasons discussed above, the rejection of claims 4 and 14 should be affirmed.

Appellant further asserts that “No language in the cited passage that teaches or suggests ‘searching data structure for comments related to comments directed to container or element of container selected by the user in response to having available space on a display of the user's computing device to display related comments’” with non-relevant references. (App. Br. Page 28)

The examiner disagrees because Roberts discloses a user can retrieve a data structure describing such shorted media object and display media objects by searching with a search criteria indicates selection of comments on media objects by a specific group of friends, in response to searching patterns associated with a collection of related data objects with data structure on whole videos (i.e. container), and still images (i.e. elements) to be displayed with proximity area (i.e. available space) under the tiles with a plus sign to display a sufficient number of user comments. (See Roberts [0077, 0070-0071]) Additionally, Appellant provides no support for this contention and, instead, merely makes the conclusory argument that “[n]either is there any language of Roberts and Brandis that teaches or suggests” the claim limitation without providing any explanation or evidence as to why Appellant erroneously believes the combination of Roberts and Brandis fails to teach or suggest this limitation. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Thus, Appellant has failed to make an argument and arguments not made are waived. See Hyatt v. Dudas, 551 F.3d 1307, 1314 (Fed. Cir. 2008) (“When the appellant fails to contest a ground of rejection to the Board, . . . the Board may treat any argument with respect to that ground of rejection as waived.”). Further, 37 C.F.R. § § 41.41(b)(2) 
For the reasons discussed above, the rejection of claims 4 and 14 should be affirmed.

Appellant further asserts that “No language in the cited passage that teaches or suggests ‘retrieving the comments related to the comments directed to the container or the element of the container selected by the user from the data structure, where the first list of comments comprises the retrieved comments related to the comments directed to the container or the element of the container selected by the user’” with non-relevant references. (App. Br. Page 29)

The examiner disagrees because Roberts discloses “a user can retrieve and display a data structure describing the media data object… searching results (i.e. retrieved) comprise a collection of related data objects to be displayed as a plus sign for a sufficient number of data items in a list such as user comments (i.e. list of comments) under that tile of the whole videos (i.e. container) or still images (i.e. elements) extracted from videos to be displayed with proximity area (i.e. available space) under the tiles with a plus sign to display a sufficient number of user comments.” (See Roberts [0077, 0070-0071]) 
Additionally, Appellant provides no support for this contention and, instead, merely makes the conclusory argument that “[n]either is there any language of Roberts and Brandis that teaches or suggests” the claim limitation without providing any explanation or evidence as to why Appellant erroneously believes the combination of Roberts and Brandis fails to teach or suggest this limitation. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 
For the reasons discussed above, the rejection of claims 4 and 14 should be affirmed.

Appellant asserts that “the Examiner has not presented a prima facie case of obviousness in rejecting claims 4 and 14, since the Examiner is relying upon incorrect, factual predicates in support of the rejection in support of the rejection”. (App. Br. Page 29).

The examiner disagrees because Roberts discloses a user retrieves a data structure describing such shorted media object and display media objects by searching with a search criteria indicates selection of comments on media objects by a specific group of friends, in response to searching patterns associated with a collection of related data objects with data structure on whole videos (i.e. container), and still images (i.e. elements) to be displayed with proximity area (i.e. available space) under the tiles with a plus sign to display a sufficient number of user comments.
As has been shown above, Roberts teaches “searching data structure for comments related to comments directed to container or element of container selected by the user in response to having available space on a display of the user's computing device to display related comments” and “retrieving the comments related to the comments directed to the container or the element of the container selected by the user from the data structure, where the first list of comments comprises the retrieved comments related to the comments directed to the container or the element of the container selected by the user”. For the reasons discussed above, the rejection of claims 4 and 14 should be affirmed.

g. Claims 7 and 17 are not patentable over Roberts in view of Brandis. (App. Br. Page 29)

Appellant asserts that “Roberts and Brandis do not teach or suggest ‘displaying an image of a second element of said container in said center section of said fliptych in response to said user selecting said second element previously displayed in either a left-hand portion or a right-hand portion of a stack of said fliptych; searching said data structure for comments to said second element; retrieving said comments to said second element from said data structure; and displaying a second list of comments to replace said first list of comments, wherein said second list of comments comprises said comments to said second element which are highlighted’ as recited in claim 7 and similarly in claim 17”. (App. Br. Page 29)

Appellant further asserts that “No language in the cited passage that teaches or suggests ‘displaying a second list of comments to replace the first list of comments, where the second list of comments comprises the comments to the second element which are highlighted.’” with non-relevant references. (App. Br. Page 31)

The examiner disagrees because Roberts discloses the Media Navigation System displays the data objects with a symbol such as a plus sign to be displayed near 
Additionally, Appellant provides no support for this contention and, instead, merely makes the conclusory argument that “[n]either is there any language of Roberts and Brandis that teaches or suggests” the claim limitation without providing any explanation or evidence as to why Appellant erroneously believes the combination of Roberts and Brandis fails to teach or suggest this limitation. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Thus, Appellant has failed to make an argument and arguments not made are waived. See Hyatt v. Dudas, 551 F.3d 1307, 1314 (Fed. Cir. 2008) (“When the appellant fails to contest a ground of rejection to the Board, . . . the Board may treat any argument with respect to that ground of rejection as waived.”). Further, 37 C.F.R. § § 41.41(b)(2) states “argument[s] raised in the reply brief which was not made in the appeal brief…will not be considered by the Board.”
For the reasons discussed above, the rejection of claims 7 and 17 should be affirmed.

Appellant further asserts that “the Examiner has not presented a prima facie case of obviousness in rejecting claims 7 and 17, since the Examiner is relying upon incorrect, displaying a second list of comments to replace the first list of comments, where the second list of comments comprises the comments to the second element which are highlighted.’… Roberts simply teaches providing visual indicators around a tile indicating the relative density of aggregated related data items under such tile.” (App. Br. Page 31-34)

The examiner disagrees because Roberts discloses the Media Navigation System displays the data objects with a symbol such as a plus sign to be displayed near a media, indicating the presence of a number of data items under that tile, such as user comments. After a user selects the plus sign of the a "hotter" red colored tile, the comments list is displayed, user can select the plus sign of the "cooler" yellow media and display the second list of comments to replace the first list of comments. The various colored media with plus sign are the associated comments list to be displayed for the highlighted media.
As has been shown above, Roberts teaches “displaying a second list of comments to replace the first list of comments, where the second list of comments comprises the comments to the second element which are highlighted” using various color highlighted media with plus sign. 
Additionally, Appellant provides no support for this contention and, instead, merely makes the conclusory argument that “[n]either is there any language of Roberts and Brandis that teaches or suggests” the claim limitation without providing any explanation or evidence as to why Appellant erroneously believes the combination of Roberts and Brandis fails to teach or suggest this limitation. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 
For the reasons discussed above, the rejection of claims 7 and 17 should be affirmed.

h. Claims 8 and 18 are not patentable over Roberts in view of Brandis. (App. Br. Page 34)

Appellant asserts that “Roberts and Brandis do not teach or suggest ‘displaying images of said elements of said container in said fliptych manner and a second list of comments in said comments section in response to said user selecting a comment in said first list of comments directed to a second element of said container, wherein an image of said second element is displayed in said center section of said fliptych, wherein said second list of comments comprises comments directed to said second element of said container’ as recited in claim 8 and similarly in claim 18”. (App. Br. Page 34)

Appellant further asserts that “No language in the cited passage that teaches or suggests ‘displaying images of the elements of the container in the fliptych manner and a second list of comments in the comments section’“ with non-relevant references. (App. Br. Page 37)



Appellant further asserts that “No language in the cited passage that teaches or suggests ‘displaying images of the elements of the container in the fliptych manner and a second list of comments in the comments section in response to the user selecting a comment in the first list of comments directed to a second element of the container, where the second list of comments comprises comments directed to the second element of the container’” with non-relevant references. (App. Br. Page 37)

The examiner disagrees because Roberts discloses a user can quickly navigating the visual snapshots in a “flip-book” style horizontally… view comments and links to related data associated with various tiles (i.e. second element)… in responses to selecting links on the first viewing snapshot to direct and display different media marker of the image (i.e. second element) with the associated media objects comprise metadata tags and data values including the comment, links, and names (i.e. second list of comments). (See Roberts [0016, 0020, 0032]). 
Additionally, Appellant provides no support for this contention and, instead, merely makes the conclusory argument that “[n]either is there any language of Roberts and Brandis that teaches or suggests” the claim limitation without providing any explanation or evidence as to why Appellant erroneously believes the combination of Roberts and Brandis fails to teach or suggest this limitation. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 
For the reasons discussed above, the rejection of claims 8 and 18 should be affirmed.

Appellant further asserts that “the Examiner has not presented a prima facie case of obviousness in rejecting claims 8 and 18, since the Examiner is relying upon incorrect, factual predicates in support of the rejection”. (App. Br. Page 38)

The examiner disagrees because Roberts discloses the Media Navigation System for a user quickly navigating the visual snapshots in a “flip-book” style horizontally with associated comments and links with various tiles in responses to selecting links on the any viewing snapshot to direct and display different media marker of the image with the associated media objects comprising the comments, links, and names. 
As has been shown above, Roberts teaches “displaying images of the elements of the container in the fliptych manner and a second list of comments in the comments section in response to the user selecting a comment in the first list of comments directed to a second element of the container, where the second list of comments comprises comments directed to the second element of the container”. For the reasons discussed above, the rejection of claims 8 and 18 should be affirmed.

Claims 9 and 19 are not patentable over Roberts in view of Brandis. (App. Br. Page 38)

Appellant asserts that “Roberts and Brandis do not teach or suggest ‘receiving a selection of an area of said image of said container or said element of said container selected by said user displayed in said fliptych; and adjusting comments displayed in said first list of comments to highlight comments particular to said selected area of said image of said container or said element of said container selected by said user displayed in said fliptych" as recited in claim 9 and similarly in claim 19”. (App. Br. Page 38)

Appellant further asserts that “No language in the cited passage that teaches or suggests ‘adjusting comments displayed in the first list of comments to highlight comments particular to the selected area of the image of the container or the element of the container selected by the user displayed in the fliptych’” with non-relevant references. (App. Br. Page 40)

The examiner disagrees because Roberts discloses The Media Navigation System provides visual indicators around a tile indicating the relative density of aggregated related data items under such tile which adjust the first tile to display a "hotter" red colored border with 10 comments to indicate a higher density versus a “cooler” yellow border around the second tile with 5 comments of content under itself while displayed in the “flip book” style layout. (See Roberts [0072]) 
Additionally, Appellant provides no support for this contention and, instead, merely makes the conclusory argument that “[n]either is there any language of Roberts and Brandis that teaches or suggests” the claim limitation without providing any explanation or evidence as to why Appellant erroneously believes the combination of 
For the reasons discussed above, the rejection of claims 8 and 18 should be affirmed.

Appellant further asserts that “the Examiner has not presented a prima facie case of obviousness in rejecting claims 9 and 19, since the Examiner is relying upon incorrect, factual predicates in support of the rejection”. (App. Br. Page 40)

The examiner disagrees because Roberts discloses The Media Navigation System provides visual indicators around a tile indicating the relative density of aggregated related data items under such tile to adjust various comments while displayed in the “flip book” style layout. 
As has been shown above, Roberts teaches “adjusting comments displayed in the first list of comments to highlight comments particular to the selected area of the image of the container or the element of the container selected by the user displayed in the fliptych”. For the reasons discussed above, the rejection of claims 8 and 18 should be affirmed.


2. The Examiner's reasoning for modifying Roberts with Brandis to include the claim limitation of claims 1 and 11 is sufficient to establish a prima facie case of obviousness. (App. Br. Page 40)
	
Appellant further asserts that “There is no language in Brandis that makes any suggestion to have an image of the container or an element of the container selected by the user be displayed in a center section of the fliptych... the Examiner has not presented a prima facie case of obviousness for rejecting claims 1-4, 7-14 and 17-20… ” (App. Br. Page 41)

The examiner disagrees because Brandis explicitly discloses FIG. 8 shows a "cover-flow" (e.g., a fliptych) presentation with an ad image (i.e. an element) is selected and displayed at the center of the screen to browse a list of ads (i.e. a container) on the image page simply make a sweeping scroll-up or scroll-down gesture (e.g., a fliptych) with a finger on the screen. (See Brandis [0067, 0079]).
One of ordinary skill in the art would have recognized that with both Roberts and Brandis disclosing media navigation to display the image in a fliptych manner (a flip book/cover-flow) which are analogous art from the “same field of endeavor”, and, when Brandis’s selecting ads image at the center of the screen for browsing with cover-flow was combined with Roberts’ Media Navigation system navigates and interacts with one or more streamed media objects with comments for social networking on the video and still images, the claimed limitation on the “an image of the container or an element of the container selected by the user be displayed in a center section of the fliptych” would be obvious. The motivation to combine Roberts and Brandis is to provide a variety of easy-to-user interface to viewing images in the center effectively to the smartphone device. 

3. Examiner provides a rational underpinning for modifying Roberts with Brandis to include the claim limitations of claims 7, 8, 17 and 18. (App. Br. Page 43)
	
Appellant asserts that “the Examiner has not provided any rational underpinning for modifying Roberts with Brandis to include the above-cited missing claim limitations. Hence, the Examiner has not provided a prima facie case of obviousness in rejecting claims 7-8 and 17-18.” (App. Br. Page 43)

The examiner disagrees because Roberts explicitly discloses the Media Navigation System displays the data objects with a symbol such as a plus sign to be displayed near a tile, indicating the presence of a number of data items under that tile, such as user comments. After a user selects the plus sign of the a "hotter" red colored tile with comments list displayed as a first list of comments, user can select the plus sign of the "cooler" yellow and display to replace with the set of data items with less comments as a second list of comments for the claims 7 and 17. 
Also, Roberts discloses the Media Navigation System for a user quickly navigating the visual snapshots in a “flip-book” style horizontally with associated comments and links with various tiles in responses to selecting links on the any viewing snapshot to direct and display different media marker of the image with the associated media objects comprising the comments, links, and names for the claims 8 and 18.
And further, Brandis explicitly discloses FIG. 8 shows a "cover-flow" (e.g., a fliptych) presentation with an ad image (i.e. an element) is selected and displayed at the center of the screen to browse a list of ads (i.e. a container) on the image page simply 
One of ordinary skill in the art would have recognized that with both Roberts and Brandis disclosing media navigation to display the image in a fliptych manner (a flip book/cover-flow) which are analogous art from the “same field of endeavor”, and, when Brandis’s selecting ads image at the center of the screen for browsing with cover-flow was combined with Roberts’ Media Navigation system navigates and interacts with one or more streamed media objects with comments for social networking on the video and still images, the claimed limitation on the “an image of the container or an element of the container selected by the user be displayed in a center section of the fliptych” would be obvious. The motivation to combine Roberts and Brandis is to provide a variety of easy-to-user interface to viewing images in the center effectively to the smartphone device. (See Brandis [0004]). 
As has been shown above, Roberts teaches and/or suggests the claim limitations and provides a prima facie case of obviousness in rejecting claims 7-8 and 17-18. For the reasons discussed above, the rejection of claims 7-8 and 17-18 should be affirmed.

B. Claims 5-6 and 15-16 are properly rejected under 35 U.S.C. §103 as being unpatentable over Roberts in view of Brandis and Cunningham. (App. Br. Page 44)

1. Roberts, Brandis and Cunningham, taken singly or in combination, teach or suggest at least the following claim limitations. (App. Br. Page 44)

Claims 5 and 15 are not patentable over Roberts in view of Brandis and Cunningham. (App. Br. page 44)
prioritizing comments retrieved from said data structure based on an author of comments to said container or said element of said container selected by said user and based on comments temporally and sequentially close to comments to said container or said element of said container selected by said user in response to an insufficient area on a display of said user's computing device to display all of said comments retrieved from said data structure, wherein said first list of comments comprises a number of said prioritized comments to said container or said element of said container selected by said user equal to a number of comments that can be displayed in said comments section’ as recited in claim 5 and similarly in claim 15”. (App. Br. Page 44)

Appellant further asserts that “No language in the cited passages that teaches or suggests ‘prioritizing comments retrieved from the data structure based on an author of comments to the container or the element of the container selected by the user and based on comments temporally and sequentially close to comments to the container or the element of the container selected by the user in response to an insufficient area on a display of the user's computing device to display all of the comments retrieved from the data structure’” with non-relevant references. (App. Br. Page 46)

The examiner disagrees because Cunningham discloses retrieving comments posted to an image on a photo sharing or social media website when an image currently displayed in the image display area of the application's GUI… in response to rather than expanding, the information window stays the same size (i.e. insufficient area) and automatically displays the comments with the first 
Additionally, Appellant provides no support for this contention and, instead, merely makes the conclusory argument that “[n]either is there any language of Roberts, Brandis and Cunningham that teaches or suggests” the claim limitation without providing any explanation or evidence as to why Appellant erroneously believes the combination of Roberts and Brandis fails to teach or suggest this limitation. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Thus, Appellant has failed to make an argument and arguments not made are waived. See Hyatt v. Dudas, 551 F.3d 1307, 1314 (Fed. Cir. 2008) (“When the appellant fails to contest a ground of rejection to the Board, . . . the Board may treat any argument with respect to that ground of rejection as waived.”). Further, 37 C.F.R. § § 41.41(b)(2) states “argument[s] raised in the reply brief which was not made in the appeal brief…will not be considered by the Board.”
For the reasons discussed above, the rejection of claims 5 and 15 should be affirmed.

Appellant further asserts that “No language in the cited passages that teaches or suggests ‘the first list of comments comprises a number of the prioritized comments to the container or the element of the container selected by the user equal to a number of comments that can be displayed in the comments section’” with non-relevant references. (App. Br. Page 46)


Additionally, Appellant provides no support for this contention and, instead, merely makes the conclusory argument that “[n]either is there any language of Roberts, Brandis and Cunningham that teaches or suggests” the claim limitation without providing any explanation or evidence as to why Appellant erroneously believes the combination of Roberts and Brandis fails to teach or suggest this limitation. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Thus, Appellant has failed to make an argument and arguments not made are waived. See Hyatt v. Dudas, 551 F.3d 1307, 1314 (Fed. Cir. 2008) (“When the appellant fails to contest a ground of rejection to the Board, . . . the Board may treat any argument with respect to that ground of rejection as waived.”). Further, 37 C.F.R. § § 41.41(b)(2) states “argument[s] raised in the reply brief which was not made in the appeal brief…will not be considered by the Board.”
For the reasons discussed above, the rejection of claims 5 and 15 should be affirmed.

prima facie case of obviousness in rejecting claims 5 and 15, since the Examiner is relying upon incorrect, factual predicates in support of the rejection”. (App. Br. Page 47)

The examiner disagrees because Cunningham discloses retrieving comments posted to an image on a photo sharing or social media website when an image displayed in the image display area of the application's GUI, in response to rather than expanding, the information window stays the same size to display scrollable or using notification icon that indicates the limited new comments are available in the information window.
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Roberts in view of Brandis and Cunningham disclosing commenting the image in social network which are analogous art from the “same field of endeavor”, and, when Cunningham’s prioritizing the selected new comments list in the limited information window was combined with Roberts in view of Brandis’ display image of the streamed video in a “flip book” style, the claimed limitations on the “prioritizing comments retrieved from said data structure based on an author of comments to said container or said element of said container selected by said user and based on comments temporally and sequentially close to comments to said container or said element of said container selected by said user in response to an insufficient area on a display of said user's computing device to display all of said comments retrieved from said data structure, wherein said first list of comments comprises a number of said prioritized comments to said container or said element of said container selected by said user equal to a number of comments that can be displayed in said comments section” would be 

Claims 6 and 16 are not patentable over Roberts in view of Brandis and Cunningham. (App. Br. page 47)

Appellant asserts that “Roberts and Brandis do not teach or suggest ‘selecting additional comments from said data structure based on an author of comments to said container or said element of said container selected by said user and based on comments temporally and sequentially close to comments to said container or said element of said container selected by said user in response to having available space on a display of said user's computing device to display related comments and in response to there being no comments said user has not seen, wherein said first list of comments comprises said additional comments’ as recited in claim 6 and similarly in claim 16”. (App. Br. Page 47)

Appellant further asserts that “No language in the cited passages that teaches or suggests ‘selecting additional comments from the data structure based on an author of comments to the container or the element of the container selected by the user and based on comments temporally and sequentially close to comments to the container or the element of the container selected by the user’” with non-relevant references. (App. Br. Page 48) 

Additionally, Appellant provides no support for this contention and, instead, merely makes the conclusory argument that “[n]either is there any language of Roberts, Brandis and Cunningham that teaches or suggests” the claim limitation without providing any explanation or evidence as to why Appellant erroneously believes the combination of Roberts and Brandis fails to teach or suggest this limitation. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). Thus, Appellant has failed to make an argument and arguments not made are waived. See Hyatt v. Dudas, 551 F.3d 1307, 1314 (Fed. Cir. 2008) (“When the appellant fails to contest a ground of rejection to the Board, . . . the Board may treat any argument with respect to that ground of rejection as waived.”). Further, 37 C.F.R. § § 41.41(b)(2) states “argument[s] raised in the reply brief which was not made in the appeal brief…will not be considered by the Board.”


Appellant further asserts that “No language in the cited passages that teaches or suggests ‘selecting additional comments from the data structure based on an author of comments to the container or the element of the container selected by the user and based on comments temporally and sequentially close to comments to the container or the element of the container selected by the user in response to having available space on a display of the user's computing device to display related comments’” with non-relevant references. (App. Br. Page 48-52) 

The examiner disagrees because Cunningham discloses displaying the notifications to the user that new comments (i.e. additional comments) are available by selecting the small icon, or badge over the information button to access the comments, in order to determine the number of new comments to be displayed, compare the retrieved last access date to each successively older comment and use a notification icon that indicates the new comments are available without expanding the information window, like comments that “Paul Smith" (i.e. author comments) has written on the user's image, to stay the same size (i.e. available space) and automatically displays the limited comments with the first new comments at the top of the window temporally and sequentially. (See Cunningham [0535, 0538])
Additionally, Appellant provides no support for this contention and, instead, merely makes the conclusory argument that “[n]either is there any language of Roberts, Brandis and Cunningham that teaches or suggests” the 
For the reasons discussed above, the rejection of claims 6 and 16 should be affirmed.

Appellant asserts that “the Examiner has not presented a prima facie case of obviousness in rejecting claims 6 and 16, since the Examiner is relying upon incorrect, factual predicates in support of the rejection”. (App. Br. page 47 duplicated in page 52)

The examiner disagrees because Cunningham discloses receiving the comment stream; and use a notification icon that indicates the new comments are available without expanding the information window to stay the same size and automatically displays the limited comments with the first new comments at the top of the window.
One of ordinary skill in the art would have recognized that with both Roberts in view of Brandis and Cunningham disclosing commenting the image in electing additional comments from said data structure based on an author of comments to said container or said element of said container selected by said user and based on comments temporally and sequentially close to comments to said container or said element of said container selected by said user in response to having available space on a display of said user's computing device to display related comments and in response to there being no comments said user has not seen, wherein said first list of comments comprises said additional comments’ would be obvious. The motivation to combine Roberts in view of Brandis and Cunningham is to provide a method to organize collections of photos and to modify various image properties in a variety of ways effectively. (See Cunningham [0002]). For the reasons discussed above, the rejection of claims 6 and 16 should be affirmed.

2. The Examiner's reasoning for modifying Roberts with Cunningham to include the claim limitations of claims 5-6 and 15-16 is sufficient to establish a prima facie case of obviousness. (App. Br. Page 52)
	
Appellant asserts that “no language in Cunningham, or Brandis that makes any suggestion to: (1) prioritize comments retrieved from the data structure based on an author of comments to the container or the element of the container selected by the user and based on comments temporally and sequentially close to comments to the container or the element of the container selected by the user in response to an insufficient area on a display of the user's computing device to display all of the comments retrieved from the data structure; 
(2) have the first list of comments comprises a number of the prioritized comments to the container or the element of the container selected by the user equal to a number of comments that can be displayed in the comments section; 
(3) select additional comments from the data structure based on an author of comments to the container or the element of the container selected by the user and based on comments temporally and sequentially close to comments to the container or the element of the container selected by the user in response to having available space on a display of the user's computing device to display related comments and in response to there being no comments the user has not seen; and 
(4) have the first list of comments comprise the additional comments in order to organize collections of photos and modify image properties.” (App. Br. Page 54-57)

Regarding to the Appellant further asserts that “no language in Cunningham, or Brandis that makes any suggestion to: (1) prioritize comments retrieved from the data structure based on an author of comments to the container or the element of the container selected by the user and based on comments temporally and sequentially close to comments to the container or the element of the container selected by the user in response to an insufficient area on a display of the user's computing device to display all of the comments retrieved from the data structure” with non-relevant references, the examiner disagrees because Cunningham displaying the notifications to the user that new comments are available by selecting the small icon, or badge over the information button to access the comments, in order to determine the number of new comments to be displayed, compare the retrieved last access date to each successively older comment and use a notification icon that indicates the new comments are available 

Regarding to the Appellant further asserts that “no language in Cunningham, or Brandis that makes any suggestion to: (2) have the first list of comments comprises a number of the prioritized comments to the container or the element of the container selected by the user equal to a number of comments that can be displayed in the comments section;” with non-relevant references, the examiner disagrees because Cunningham discloses In order to determine the number of new comments, compare the last access date to each successively older comment prior to the last access date… automatically displays the comments with the latest new (i.e. prioritized comments) comments at the top of the window (i.e. comment section) without expanding, with the user able to scroll through the comment stream with the limited (i.e. equal number) new comments in FIG. 90. (See Cunningham [0535, 0538])

Regarding to the Appellant further asserts that “no language in Cunningham, or Brandis that makes any suggestion to: (3) select additional comments from the data structure based on an author of comments to the container or the element of the container selected by the user and based on comments temporally and sequentially close to comments to the container or the element of the container selected by the user in response to having available space on a display of the user's computing device to display related comments and in response to there being no comments the user has not seen; and” with non-relevant references, the examiner disagrees because Cunningham 

Regarding to the Appellant further asserts that “no language in Cunningham, or Brandis that makes any suggestion to: (4) have the first list of comments comprise the additional comments in order to organize collections of photos and modify image properties;” with non-relevant references, the examiner disagrees because Cunningham discloses receiving data that identifies the image has commented (i.e. additional comments) and displays the user comments (i.e. first list of comments) from the image hosting website in the image-editing application to organize collections of photos and modify various image properties of the photos. (See Cunningham [Abstract, 0002])
Additionally, Appellant provides no support for this contention and, instead, merely makes the conclusory argument that “[n]either is there any language of Roberts, Brandis and Cunningham that teaches or suggests” the claim limitation without providing any explanation or evidence as to why Appellant erroneously believes the combination of Roberts and Brandis fails to teach or suggest this limitation. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 
For the reasons discussed above, the rejection of claims 5-6 and 15-16 should be affirmed.

Appellant further asserts that “The Examiner's rationale does not provide articulated reasoning with some rational underpinning for modifying Roberts with Cunningham to include the above-cited missing claim limitations of claims 5-6 and 15-16. Accordingly, the Examiner has not presented a prima facie case of obviousness for rejecting claims 5-6 and 15-16”. (App. Br. Page 57)

The examiner disagrees because Cunningham explicitly discloses receiving the comment stream; and determining whether any comments in the comment stream are new comments. In order to determine the number of new comments to be displayed, compare the retrieved last access date to each successively older comment until reaching a comment prior to the last access date and use a notification icon that indicates the new comments are available without expanding the information window to stay the same size and automatically displays the comments with the first new comments at the top of the window temporally and sequentially for the claims 5-6 and 15-16. 
prima facie case of obviousness in rejecting claims 5-6 and 15-16. For the reasons discussed above, the rejection of claims 5-6 and 15-16 should be affirmed.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        
Conferees:
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176                                                                                                                                                                                                        
/ANDREW R DYER/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. § 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 C.F.R. § 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 C.F.R. § 41.20(b) in effect on March 18, 2013.